Judgment, Supreme Court, New York County (Jay Gold, J.), rendered April 16, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evi*729dence that defendant acted as a steerer and not solely as an extension of the buyer (see, People v Herring, 83 NY2d 780). Defendant’s request for an agency charge was properly denied. Contrary to defendant’s contention, there was no reasonable view of the evidence to support the theory that he participated in the drug sale only because he wished to serve as an agent for the undercover buyer, a complete stranger (supra). Concur — Sullivan, J. P., Nardelli, Rubin, Tom and Mazzarelli, JJ.